    Case: 1:17-cv-00535-DRC-KLL Doc #: 7 Filed: 07/02/20 Page: 1 of 4 PAGEID #: 293




                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION


CARLEAN DATES,                                                     Case No. 1:17-cv-535
     Plaintiff/Appellant                                           Cole, J.
                                                                   Litkovitz, M.J.
                v.

HSBC BANK USA, N.A.,                                               REPORT AND
et al.,                                                            RECOMMENDATION
        Defendants/Appellees.

           This matter is before the Court on plaintiff’s appeal of two orders denying

reconsideration originating from the Bankruptcy Court for the Southern District of Ohio

(bankruptcy court) in an adversary proceeding. (No. 16-ap-1052, Docs. 84, 85). Federal district

courts have jurisdiction over appeals from the final orders of bankruptcy courts. 28 U.S.C. §

158(a). Plaintiff included with her notice of appeal a statement of election requesting that the

district court hear the appeal pursuant to 28 U.S.C. § 158(c)(1)(A) and Fed. R. Bankr. P. 8005(a).

(Doc. 1 at PAGEID#: 11). For the reasons that follow, the Magistrate Judge recommends that

the district court dismiss the appeal.

           For a more detailed recitation of the background related to plaintiff/appellant’s

bankruptcy and related adversary proceedings, the Court refers to its Reports and

Recommendations recommending the dismissal of two related appeals. (See No. 19-cv-445

(Doc. 13) and No. 19-cv-446 (Doc. 17)). Briefly, however, appellant has repeatedly used

bankruptcy proceedings to collaterally attack a foreclosure judgment entered in the Hamilton

County, Ohio Court of Common Pleas. In one such attack, the bankruptcy court granted the Law

Offices of John D. Clunk Co., LPA 1 (Clunk Co.)’s motion for judgment on the pleadings,



1
    Clunk Co. had represented the foreclosure plaintiff in the state court action.
    Case: 1:17-cv-00535-DRC-KLL Doc #: 7 Filed: 07/02/20 Page: 2 of 4 PAGEID #: 294




holding that the res judicata effect of the state court foreclosure judgment barred the claims

against it. (See No. 16-ap-1052, Docs. 73, 75). The bankruptcy court denied what it construed

as a motion to reconsider that decision. (See id., Docs. 79, 84). In the same adversary

proceeding, the bankruptcy court dismissed the adversary complaint as to Manley Deas

Kochalski LLC (Manley Deas) 2 on its own motion, following its prior order warning

plaintiff/appellant that service of her amended complaint was defective. (See id., Docs. 38, 74).

The bankruptcy court also denied what it construed as a motion to reconsider that decision. (See

id., Docs. 81, 85). In this appeal, appellant challenges the orders denying these motions to

reconsider. (See id., Docs. 84, 85).

         Appellant repeatedly sought wavier of the appeal fee from the bankruptcy court (see

Docs. 89, 103, 114), and the bankruptcy court denied each request (see Docs. 93, 110, 115).

Before this Court, appellant has neither paid the applicable filing fee nor sought leave to proceed

in forma pauperis. The Court will not enter a deficiency order in this regard, however, because

even if appellant paid the filing fee or was granted in forma pauperis status, her case would be

subject to dismissal. Under the in forma pauperis statute, the Court “shall dismiss the case” if

the appeal “is frivolous . . . .” 28 U.S.C. § 1915(e)(2). The Court’s review of the record in No.

16-ap-1052, combined with the conclusions of its Reports and Recommendations in Nos. 19-cv-

445 and 19-cv-446 referenced above, leave it convinced that there is no objectively “arguable

basis either in law or in fact” to reconsider these decisions of the bankruptcy court. White v.

White, 839 F. Supp. 2d 932, 934 (S.D. Ohio 2011). Appellant’s motion to reconsider the

bankruptcy court’s order as to Clunk Co. exhibits a misunderstanding of the standard of review

applied to a motion for judgment on the pleadings and otherwise reiterates losing arguments.


2
 Neither the complaint nor the record in No. 16-ap-1052 make clear why Manley Deas was made a party to the
action.

                                                      2
 Case: 1:17-cv-00535-DRC-KLL Doc #: 7 Filed: 07/02/20 Page: 3 of 4 PAGEID #: 295




(See Doc. 79). Appellant’s motion to reconsider the bankruptcy court’s order as to Manley Deas

makes no argument at all. (See Doc. 81).

                      IT IS THEREFORE RECOMMENDED THAT:

       1. This appeal be dismissed as frivolous. See 28 U.S.C. § 1915(e)(2).



       7/2/2020
Date: ____________________                 ____________________________
                                           Karen L. Litkovitz
                                           United States Magistrate Judge




                                              3
 Case: 1:17-cv-00535-DRC-KLL Doc #: 7 Filed: 07/02/20 Page: 4 of 4 PAGEID #: 296




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


CARLEAN DATES,                                        Case No. 1:17-cv-535
     Plaintiff/Appellant                              Cole, J.
                                                      Litkovitz, M.J.
           v.

HSBC BANK USA, N.A.,
et al.,
        Defendants/Appellees.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140,

155 (1985); United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).




                                                 4
